The application for rehearing on behalf of the state has been carefully considered by the full court.
We adhere to and apply the rule often stated that we neither review the findings of fact by the Court of Appeals, nor the application of the law to the facts, unless the tendencies of the evidence shown in the decision of the Court of Appeals disclose a misapplication of the law. Hence, we do not go to the record of proceedings of the trial court to find if there was other evidence which would affect the correctness of the decision we are reviewing by certiorari.
In the brief of the state's counsel presented to us on rehearing, it is earnestly insisted there was evidence tending to show the defendant's active acquiescence and co-operation in the effort to suppress testimony by Capt. Lollar. Thus it is stated in brief that the witness Hartley further testified that at the same time of Capt. Lollar's instructions to Company M, copied in the opinion of the Court of Appeals, and in contemplation of the interview with the state's attorney, this defendant said: "If any of you jig heads go and squeal on us, we're going to whip hell out of you."
If this is shown by the record, we hold it was sufficient to warrant the admission of the statements of Capt. Lollar; there was no error in their admission; and the cause should have been affirmed. On like predicate they will be admissible on another trial, in the event it is ordered. It would appear, if state's counsel are correct in quoting testimony from the record, the Court of Appeals overlooked this tendency of the evidence in finding there was no evidence of acquiescence by defendant in the declarations of Capt. Lollar; but, as stated, this is a question wholly for that court.
Application overruled.
All the Justices concur.